Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 22th, 2022 has been entered. Claim 1-7 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Becker (US 7962967) in view of Friedl (US 6734393) and in further view of Stoger (US 8680434), Zhang (US 20120273473), and Becker (US 8316462).
Regarding claim 1, Becker (US 7962967)  teaches a status alarm mask comprising: a main body configured to cover a face and eyes of a user (Fig. 2 elements 12 and 26, Col. 4 lines 37-38, welding helmet and shell of the welding helmet);  5a filter unit placed at a front surface portion of the main body and configured to protect the eyes (Fig. 2, element 24, Col. 4 lines 37-38, the lens); a communication module (Fig 1, element 10, weld communication system) configured to establish a communication session with a welding torch (Fig 1 element 16, welding torch) held by the user and receive at least one inclination value (Col. 4 lines 8-11, element 22 the torch angle) of the welding torch being operated by the user (Col. 3 lines 66-67 and Col.4 lines 1-2, communicating a magnitude or degree of weld characteristics), through the communication session 10a controller configured to determine whether a work of the torch is in progress (Col. 7 lines 38-41, control circuitry to power and control the physical operation of the system), based on an intensity of light detected by an optical sensor of the filter unit, and generate notification output data when the work of the torch is in progress (Col.3 lines 36-42, communicate weld characteristics such as the torch angle to the welding operator in substantially real time), the notification output data comprising monitoring data that has the at least one inclination value (Col. 5 lines 42-45, visual indicators informing welding operators of torch angle); and an output unit placed at a location not overlapping with the filter unit (Col. 4 lines 63-65, visual indicators arranged around the periphery of the lens) and configured to 15receive and output the notification output data (Col. 3 lines 42-65, visual, audio, and/or audio-visual cues to convey associated weld characteristics) but is silent on through the communication session 10a controller configured to determine whether a work of the torch is in progress, based on an intensity of light detected by an optical sensor of the filter unit, receive a set of inclination values obtained at a first time interval while in a setting mode; set a normal range of the current work as a reference value of a current work while in the setting mode; monitor whether a particular inclination value is outside the normal range while in a monitoring mode; and reduce an operating temperature of the welding torch based on the at least one inclination value being outside of a normal range; generate welding ability information of each user on the basis of an inclination value of a monitored torch and welding time information; andPage 2 of 775935870V.1Appl. No. 16/358,208Attorney Docket No.: 107106-1129726 Amdt. dated April 18, 2022Response to Final Office Action of December 16, 2021change the welding ability information of the user on the basis of a set of inclination values of current welding and the notification output data.
Friedl teaches a controller configured to determine whether a work of the torch is in progress, based on an intensity of light detected by an optical sensor of the filter unit (Col. 5 lines 45-50 light-sensitive filter, activated by the strong intensity of light and dispatching signal to the control system, the strong intensity of light correlate to work of the torch being in progress).
Becker (US 7962967)  and Freidl are both considered to be analogous to the claimed invention because they are in the same field of welding apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  to incorporate the teachings of Friedl in order to use optical sensors to determine whether a work of the torch is in progress so that the filter unit can be darkened in order to protect the user from the intense light of the arc during the welding process (Friedl Col. 5 lines 15-22).
Stoger teaches receive a set of inclination values obtained at a first time interval while in a setting mode (Col. 16 lines 43-56, welding parameters are adapted to the changed posture of the welding torch); set a normal range of the current work as a reference value of a current work while in the setting mode (Col. 8 lines 60-67, Col. 9 line 1, 13-16 defining a starting position, storing the positions and used as reference values); monitor whether a particular inclination value is outside the normal range while in a monitoring mode (Fig. 9 element 55, time period, and elements 58 and 59, positions, Col. 16 lines 52-67 and Col. 17, lines 1-2, the welder changes the work angle of the welding torch and can be demanded to resume the preset posture).
Becker (US 7962967) , Freidl, and Stoger are considered to be analogous to the claimed invention because they are in the same field of welding apparatus. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  and Friedl to incorporate the teachings of Stoger to monitor when an inclination value is outside the normal range and generate a notification for it. The motivation for this would to promote corrective measures and to be able to forward important information to the welder (Stoger, Col. 16 lines 39-43). It would have been obvious to receive inclination values and set a reference value of current work in a first mode in order to use the reference values for subsequent welding processes of the same kind to and get approximately identical results in different workpieces (Stoger Col. 2 lines 5-13).
Becker (US 8316462) teaches generate welding ability information of each user on the basis of an inclination value of a monitored torch and welding time information (Col. 6 lines 10-20 score of the user, based on number of errors per weld); andPage 2 of 775935870V.1Appl. No. 16/358,208Attorney Docket No.: 107106-1129726 Amdt. dated April 18, 2022Response to Final Office Action of December 16, 2021change the welding ability information of the user on the basis of a set of inclination values of current welding and the notification output data (Col. 6 lines 10-20  system 10 keep track of progress of the welding operator). 
Becker (US 7962967) , Freidl, Stoger, and Becker (US 8316462) are considered to be analogous to the claimed invention because they are in the same field of welding apparatus. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967) , Friedl, and Stoger to incorporate the teachings of Becker (US8316462) to generate welding ability information and update the values based on current welding operations in order to provide a quantitative indicator of welding operator experience and accuracy (Becker (US8316462) Col. 6 lines 15-20).
Zhang teaches reduce an operating temperature of the welding torch based on the at least one inclination value being outside of a normal range ([0007] reducing weld current, which will reduce weld temperature, based on torch angle).
Becker (US 7962967) , Freidl, Stoger, Becker (US 8316462), and Zhang are considered to be analogous to the claimed invention because they are in the same field of welding apparatus. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967) , Friedl, Stoger, and Becker (US 8316462) to incorporate the teachings of Zhang to reduce the operating temperature based on the inclination value in order to provide a control system that uses an algorithm to adjust weld parameters to assists welders by compensating for their different skill levels (Zhang [0006-0007]).
Regarding claim 2, Becker (US 7962967) , Friedl, Stoger, Becker (US 8316462), and Zhang  teach the status alarm mask of claim 1, but Becker (US 7962967) , Friedl, Becker (US 8316462), and Zhang  do not disclose that the controller will update a normal range of current work based on a set of inclination values.
However, Stoger teaches the controller updates a normal range of a current work on the basis of a set of inclination values obtained at a first time interval and sets the normal range of the current work as a reference value of the current work (Col. 16 lines 43-56, welding parameters are adapted to the changed posture of the welding torch).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  and Friedl to incorporate the teachings of Stoger and include the updating of welding parameters due to the change in the posture or angle of the welding torch. The motivation for this would to keep to keep the quality of the weld approximately constant even with a changed posture (Stoger, Col. 16 lines 59-61).
Regarding claim 3, Becker (US 7962967) , Friedl, Stoger, Becker (US 8316462), and Zhang  teach the status alarm mask of claim 2, but Becker (US 7962967) , Friedl, Becker (US 8316462), and Zhang  do not teach the notification based on the first inclination value outside the normal range.
However, Stoger teaches when a first inclination value outside the normal range is received from the welding torch, the controller generates notification output data corresponding to the first inclination value (Col. 4 lines 39-43, display device for the display of deviations from reference positions).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  and Friedl to incorporate the teachings of Stoger and include the display device to output deviations from reference positions. The motivation for this would to promote corrective measures and to be able to forward important information to the welder (Stoger, Col. 16 lines 39-43).
Regarding claim 4, Becker (US 7962967) , Friedl, Stoger, Becker (US 8316462), and Zhang  teach the status alarm mask of claim 1, but Becker (US 7962967) , Friedl, Becker (US 8316462), and Zhang  do not disclose the first notification in response to a first event and a second notification in response to a second event. 
However, Stoger discloses the controller is configured to generate first notification output data in accordance with a first event at which the inclination value is received during a first time period and output the first notification output data via the output unit during a second time period adjacent to the first time period (Fig. 9 element 55, time period, and elements 58 and 59, positions, Col. 16 lines 52-67 and Col. 17, lines 1-2, the welder changes the work angle of the welding torch and can be demanded to resume the preset posture), and the controller is configured to generate second notification output data in accordance with 30a second event at which the inclination value is received during the second time period and output 18Attorney Docket No. 096275-1129726 the second notification output data via the output unit during a third time period adjacent to the second time period (Fig. 9 element 55, time period, and elements 58 and 59, positions, Col. 16 lines 52-67 and Col. 17, lines 1-2, the welder changes the work angle of the welding torch and can be demanded to resume the preset posture, where it is interpreted that this may happen repeatedly in response to a second event).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  and Friedl to incorporate the teachings of Stoger and include the display device to output deviations from reference positions. The motivation for this would to promote corrective measures and to be able to forward important information to the welder (Stoger, Col. 16 lines 39-43).
Regarding claim 5, Becker (US 7962967) , Friedl, Stoger, Becker (US 8316462), and Zhang  teach the status alarm mask of claim 4, but Becker (US 7962967) , Friedl, Becker (US 8316462), and Zhang  do not teach the outputs being at least one of a LED, vibration module, or a speaker.
However, Stoger teaches the first notification output data or the 5second notification output data is set to be output via at least one of an LED, a vibration module, and a speaker (Col. 3 lines 31-34, utilize audio, visual, and/or audio-visual indicators and messaging techniques).
Becker (US 7962967) , Friedl, and Stoger are both considered to be analogous to the claimed invention because they are in the same field of welding apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  and Friedl to incorporate the teachings of Stoger and include audio and/or visual indicators as outputs. The motivation for this would to promote corrective measures and to be able to forward important information to the welder (Stoger, Col. 16 lines 39-43). 
Regarding claim 7, Becker (US 7962967)  teaches a method of operating a status alarm mask, the method comprising: receiving, from the welding torch, an inclination value of the welding torch being operated by a user through communication with the welding torch while the welding torch is operated (Fig 1 element 16, welding torch), the receiving being performed by the status alarm mask (Fig 1, element 10, weld communication system, Col. 4 lines 8-11, torch angle transmitted to the communication system communicating);  20generating notification output data using the inclination value of the welding torch (Col.3 lines 36-42, communicate weld characteristics such as the torch angle to the welding operator in substantially real time), the generating being performed by the status alarm mask (Col. 7 lines 38-41, control circuitry processes information transmitted from the sensor system); and outputting the notification output data (Col. 3 lines 42-65, visual, audio, and/or audio-visual cues to convey associated weld characteristics), the outputting being performed by the status alarm mask (Col. 2 lines 28-34, communication system may use visual cues to show the welding operator direction of torch angle error) but is silent on determining whether a welding torch is in operation based on an intensity of light detected by an optical sensor of a filter unit of a status alarm mask,  receiving, by a status alarm mask, a set of inclination values obtained from a welding torch at a first time interval while the status alarm mask is in a setting mode; setting, by the status alarm mask, a normal range of the current work as a reference value of a current work while in the setting mode; the generating being performed by the status alarm mask while in the monitoring mode, wherein the notification output data is indicative of the inclination value being outside the normal range; reducing, by the status alarm mask, a temperature of the welding torch based on the inclination value being outside of a normal range; generating welding ability information of each user on the basis of an inclination value of a monitored torch and welding time information; changing the welding ability information of the user on the basis of a set of inclination values of current welding and the notification output data;.
However, Friedl teaches determining whether a welding torch is in operation based on an intensity of light detected by an optical sensor of a filter unit of a status alarm mask (Col. 5 lines 45-50 light-sensitive filter, activated by the strong intensity of light and dispatching signal to the control system, the strong intensity of light correlate to work of the torch being in progress).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  to incorporate the teachings of Friedl in order to use optical sensors to determine whether a work of the torch is in progress so that the filter unit can be darkened in order to protect the user from the intense light of the arc during the welding process (Friedl Col. 5 lines 15-22).
Stoger teaches receiving, by a status alarm mask, a set of inclination values obtained from a welding torch at a first time interval while the status alarm mask is in a setting mode (Col. 16 lines 43-56, welding parameters are adapted to the changed posture of the welding torch); setting, by the status alarm mask, a normal range of the current work as a reference value of a current work while in the setting mode (Col. 8 lines 60-67, Col. 9 line 1, 13-16 defining a starting position, storing the positions and used as reference values); wherein the notification output data is indicative of the inclination value being outside the normal range (Fig. 9 element 55, time period, and elements 58 and 59, positions, Col. 16 lines 52-67 and Col. 17, lines 1-2, the welder changes the work angle of the welding torch and can be demanded to resume the preset posture).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967)  and Friedl to incorporate the teachings of Stoger to monitor when an inclination value is outside the normal range and generate a notification for it. The motivation for this would to promote corrective measures and to be able to forward important information to the welder (Stoger, Col. 16 lines 39-43). It would have been obvious to receive inclination values and set a reference value of current work in a first mode in order to use the reference values for subsequent welding processes of the same kind to and get approximately identical results in different workpieces (Stoger Col. 2 lines 5-13).
Becker (US 8316462) teaches generate welding ability information of each user on the basis of an inclination value of a monitored torch and welding time information (Col. 6 lines 10-20 score of the user, based on number of errors per weld); andPage 2 of 775935870V.1Appl. No. 16/358,208Attorney Docket No.: 107106-1129726 Amdt. dated April 18, 2022Response to Final Office Action of December 16, 2021change the welding ability information of the user on the basis of a set of inclination values of current welding and the notification output data (Col. 6 lines 10-20  system 10 keep track of progress of the welding operator).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967) , Friedl, and Stoger to incorporate the teachings of Becker (US8316462) to generate welding ability information and update the values based on current welding operations in order to provide a quantitative indicator of welding operator experience and accuracy (Becker (US8316462) Col. 6 lines 15-20).
Zhang teaches reduce an operating temperature of the welding torch based on the at least one inclination value being outside of a normal range ([0007] reducing weld current, which will reduce weld temperature, based on torch angle).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967) , Friedl, Stoger, and Becker (US 8316462) to incorporate the teachings of Zhang to reduce the operating temperature based on the inclination value in order to provide a control system that uses an algorithm to adjust weld parameters to assists welders by compensating for their different skill levels (Zhang [0006-0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 7962967), Friedl (US 6734393), Stoger (US 8680434), Becker (US 8316462), and Zhang (US 20120273473) as applied to claim 1, in further view of Zauner (US 6930280). 
In regards to claim 6, Becker (US 7962967), Friedl, Stoger, Becker (US 8316462), and Zhang teach the status alarm mask of claim 1, but Becker (US 7962967), Friedl, Becker (US 8316462), and Zhang do not disclose the first notification in response to a first event, a second notification in response to a second event, nor the controller changing the temperature of the welding torch. 
However Stoger, teaches the controller is configured to generate notification output data in accordance with a first event at which the inclination value outside a 10normal range is received for a first period and output the notification output data via the output unit (Fig. 9 element 55, time period, and elements 58 and 59, positions, Col. 16 lines 52-67 and Col. 17, lines 1-2, the welder changes the work angle of the welding torch and can be demanded to resume the preset posture), and when an inclination value having been received for a second period is outside the normal range after the first event occurs (Fig. 9 element 55, time period, and elements 58 and 59, positions, Col. 16 lines 52-67 and Col. 17, lines 1-2, the welder changes the work angle of the welding torch and can be demanded to resume the preset posture, where it is interpreted that this may happen repeatedly in response to a second event), but does not teach the controller is configured to change a temperature of the welding torch to a preset minimum temperature or less.
But Zauner teaches the controller is configured to change a temperature of the welding torch to a preset minimum temperature or less (Claim 1, when threshold value is exceed, a welding end program is activated, bringing the welding torch temperature or less).
Becker (US 7962967), Friedl, Stoger, Becker (US 8316462), Zhang, and Zauner are all considered to be analogous to the claimed invention because they are in the same field of welding apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967), Friedl, Becker (US 8316462), and Zhang to incorporate the teachings of Stoger and include the display device to output deviations from reference positions. The motivation for this would to promote corrective measures and to be able to forward important information to the welder (Stoger, Col. 16 lines 39-43). It would also have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker (US 7962967), Friedl, Stoger, Becker (US 8316462), and Zhang to incorporate the teachings of Zauner and include the controller changing the temperature of the welding torch. The motivation for this would be that the welding torch would be able to be shut-down or change temperature without need for a torch button as the controller would handle it (Zauner, Col. 2 lines 45-53).
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
Regrading the applicant’s argument that Zauner does not disclose a reducing of an operating temperature, the arguments is overcome by newly cited reference Zhang (US 20120273473).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        4/27/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761